Citation Nr: 0835486	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle sprain.

3.  Entitlement to service connection for a right heel 
disability.

4.  Entitlement to service connection for acid reflux 
disease.

5.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1975, and from November 1975 to February 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran gave testimony at RO hearings 
in December 2005 and August 2006.  In July 2008 the veteran, 
through his representative, indicated that he did not desire 
a Board hearing on these matters.

A May 2005 rating decision denied the veteran's request for a 
compensable rating for service-connected left ear hearing 
loss.  A May 2006 rating decision denied the veteran's 
application to reopen claims of entitlement to service 
connection for a back disability and residuals of a right 
ankle sprain, and also denied service connection for a right 
heel disability and acid reflux disease.

In December 2006 the veteran, through his representative, 
withdrew the issue of an initial rating in excess of 10 
percent for service-connected right finger scar.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in October 2002, 
the RO denied the veteran's application to reopen the claim 
of service connection for back disability.

2.  Evidence received subsequent to the October 2002 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for back 
disability, and does not raise a reasonable possibility of 
substantiating the claim.

3.  By a rating decision dated in April 1993, the RO denied 
the veteran's claim of service connection for residuals of a 
right ankle sprain.

4.  Evidence received subsequent to the April 1993 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a right ankle sprain, and does not raise a reasonable 
possibility of substantiating the claim.

5.  The medical evidence does not reveal a right heel 
disability.

6.  Acid reflux disease was not shown in service, and the 
objective medical evidence fails to establish a nexus or link 
between acid reflux disease and any incident of the veteran's 
active service.

7.  Throughout the rating period on appeal, the veteran has 
had left ear hearing loss manifested by no worse than level I 
hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied the veteran's 
petition to reopen a claim of service connection for back 
disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007).

2.  Evidence received since the October 2002 RO decision is 
not new and material, and the veteran's claim of service 
connection for back disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The April 1993 RO decision that denied the veteran's 
claim of service connection for residuals of a right ankle 
sprain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007).

4.  Evidence received since the April 1993 RO decision is not 
new and material, and the veteran's claim of service 
connection for residuals of a right ankle sprain is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

5.  A right heel disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Acid reflux disease was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  The criteria for an increased (compensable) evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 
4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in January 2006 and February 2006, 
the veteran was informed of the evidence and information 
necessary to substantiate his service connection claims, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  The January 
2006 letter correctly noted the RO's April 1993 prior denial 
of service connection for back disability.  While the January 
2006 letter failed to note denial of service connection for 
back disability that occurred in October 2002, the Board 
notes that the January 2006 letter contains the information 
required by Kent V. Nicholson, 20 Vet. App. 1 (2006).  VCAA 
notice was provided prior to the initial adjudication.  
Pelegrini.

As for the increased rating claim, under 38 U.S.C. § 5103(a) 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.  In April 
2008 the veteran was sent a letter that contained the 
information required by Vazquez-Flores, supra.

A March 2006 letter advised the veteran as to the criteria 
for consideration in assignment of a disability rating and/or 
effective date, in the event of award of any benefit sought, 
pursuant to the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA medical records, private treatment 
records, and records from the Social Security Administration 
(SSA).  The veteran has undergone examinations that have 
addressed the matters presented by this appeal.  In October 
2002 and June 2007 responses to RO requests for the veteran's 
treatment records, the National Personnel Records Center 
(NPRC) indicated that there was no such listing for the 
specified facility (Benjamin Franklin Barracks) referenced by 
the veteran.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  In 
June 2008 the veteran indicated that he had nothing further 
to submit.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

I.  New  and material

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
arthritis may be presumed, subject to rebuttal, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claims 
to reopen were filed after that date (in January 2006), and 
the new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A.  Back disability.

An April 1993 rating decision denied service connection for 
back disability.  By rating decision in October 2002, the RO 
denied the veteran's application to reopen a claim of service 
connection for back disability.  The veteran did not appeal 
the October 2002 rating decision, and it became final.  
38 U.S.C.A. § 7105.

The veteran subsequently filed an application to reopen the 
claim of service connection for back disability in January 
2006.  In a May 2006 rating decision, the RO again denied the 
veteran's petition to reopen the back claim, and the present 
appeal ensued. 

The October 2002 RO decision, and the April 1993 RO decision 
before it, denied service connection for back disability on 
the basis that there was no evidence that a chronic back 
disability had its onset during active service.

The evidence of record prior to October 2002 included service 
medical records that showed no treatment for back complaints 
or back disability.  Although May 1980 service treatment 
records note that the veteran had injured himself in a fall, 
no complaints or findings related to the back were noted.  
The January 1981 Report of Medical History reflects that the 
veteran specifically denied that he had recurrent back pain.  
The veteran's spine was clinically evaluated as normal on the 
January 1981 service separation examination.

A March 1996 VA medical record noted that the veteran 
reported that he had fallen during service and had pain in 
his back for over 20 years.  X-rays revealed degenerative 
disc disease at L5-S1.

In July 2002 the veteran submitted a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, 
indicating that he had been treated for a back injury in the 
summer of 1977 at a U.S. Army medical clinic at Benjamin 
Franklin Barracks, Manheim, Germany.  In October 2002, the 
National Personnel Records Center (NPRC) responded that there 
was no such listing for the specified facility (Benjamin 
Franklin Barracks).  

The evidence added to the claims file subsequent to the 
October 2002 RO denial includes a September 2003 VA record 
wherein the veteran stated that he was kicked in the back 
during service.

At the August 2006 RO hearing (Hearing transcript (Tr.), at 
page 11), the veteran indicated that during service he had 
been kicked in the back by a fellow soldier and had required 
nine days off of work to recover.

In December 2006, the veteran submitted a notarized statement 
that was also apparently signed by the veteran's former 
company commander.  The December 2006 statement essentially 
mirrored the veteran's August 2006 RO hearing testimony 
concerning the claimed inservice back injury.

Service personnel records were received in March 2006 and 
April 2007.  As they contain no evidence tending to prove or 
disprove any matter in dispute in this appeal, the Board 
finds that they are not "relevant" to this appeal.  As 
such, the additional service personnel records do not warrant 
reopening of the claim pursuant to 38 C.F.R. § 3.156(c) 
(2007).

In June 2007 the NPRC again responded that there was no such 
listing for the specified facility (Benjamin Franklin 
Barracks) wherein the veteran's asserts he was treated during 
service.

SSA records received in July 2007 contain records wherein the 
veteran indicated that his back problems began in 1978.

In February 2008 the RO informed the veteran that there were 
no records of U.S. Army Criminal Investigation Division 
pertaining to the veteran in the summer of 1978.

The evidence added to the claims file subsequent to the 
October 2002 RO denial (including records reflecting current 
diagnoses of back disability) does not raise a reasonable 
possibility of substantiating this claim.  The record is 
still absent for any competent clinical evidence showing that 
the veteran's current back disability had its onset during 
service or is somehow related to his active service.  In this 
regard, the Board notes the veteran's assertion that he had 
back complaints during service.  However, what continues to 
be absent in this case is evidence showing that the veteran 
had a chronic back disability in service, or that his 
asserted back problems in service are in some way related to 
his current back disability.  Thus, while the veteran's 
August 2006 RO hearing testimony, and the December 2006 
statement from the veteran's former company commander, are 
new, in that they were not previously of record, they are not 
material, as they simply reiterate the veteran's assertion 
that he hurt his back during service.  The Board observes 
that there is still no opinion from any health care 
professional linking the veteran's back disability to his 
military service.  

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for back 
disability is not reopened.

B.  Residuals of a right ankle sprain.

An April 1993 RO decision denied the veteran's request of 
service connection for residuals of a right ankle sprain.  
Following receipt of the veteran's notice of disagreement, a 
statement of the case, issued in February 1994, was sent to 
the veteran, but no appeal was taken from that determination.  
As such, the April 1993 RO decision is final.  38 U.S.C.A. 
§ 7105.  

The evidence of record at the time of the April 1993 rating 
decision included service medical records which showed that 
the veteran sprained his ankle in May 1980.  Additional 
complaints of right ankle pain were made, including in June 
1980 and October 1980.  May 1980 X-rays were negative.  The 
veteran's right ankle was casted and he was placed on a 
profile due to right ankle injury.  The January 1981 Report 
of Medical History reflects that the veteran specifically 
denied that he had any joint deformity or foot trouble.  The 
veteran's lower extremities and musculoskeletal system were 
clinically evaluated as normal on the January 1981 service 
separation examination.

The April 1993 RO decision denied service connection for 
residuals of a right ankle sprain on the basis that the 
veteran's inservice right ankle complaints had resolved and 
that there was no evidence of right ankle disability on the 
discharge examination or within a reasonable period after 
discharge from service.

The evidence added to the claims file subsequent to the April 
1993 RO decision includes the veteran's August 2006 RO 
hearing testimony and multiple VA records showing mini-
examinations of the veteran's right lower extremity and right 
foot.

The evidence added to the claims file subsequent to the April 
1993 RO denial does not raise a reasonable possibility of 
substantiating this claim.  In this regard, the Board notes 
that there is no medical evidence revealing a right ankle 
disability or any disability related to a right ankle sprain.  
While VA records have indicated that the veteran has right 
foot drop and other right lower extremity neurological 
involvement, the records, such as a November 2007 VA EMG 
consult note appear to attribute the right foot neurological 
abnormality to the veteran's lumbar spine disability.

Service personnel records were received in March 2006 and 
April 2007.  As they contain no evidence tending to prove or 
disprove any matter in dispute in this appeal, the Board 
finds that they are not "relevant" to this appeal.  As 
such, the additional service personnel records do not warrant 
reopening of the claim pursuant to 38 C.F.R. § 3.156(c) 
(2007).

The record is still absent for any competent clinical 
evidence showing that the veteran has a chronic right ankle 
disability related to an inservice right ankle sprain.  In 
short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for residuals of a 
right ankle sprain is not reopened.

II.  Right heel disability.

Service treatment records reveal that in February 1975 the 
veteran made complaints of right heel pain.  A small hole in 
the right heel was observed, and the assessment was a foreign 
object in the right heel; X-rays revealed no significant 
abnormality.

After a thorough review of the evidence, the Board can find 
no indication, despite examination, that the veteran has a 
current right heel disability.

A VA examiner in April 2006 noted the veteran's history and 
complaints of right heel pain, and proceeded to clinically 
exam the veteran's right heel.  No disability of the right 
heel, however, has been diagnosed.  At his August 2006 RO 
hearing, the veteran indicated (Tr., page 8) that he had not 
sought treatment for his right heel pain.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
veteran's claim for service connection for a right heel 
disability is not warranted in this case.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Acid reflux disease.

Service treatment records show no complaints of acid reflux 
disease.  The January 1981 service separation examination 
noted no acid reflux disease, and the veteran specifically 
denied having any stomach trouble or frequent indigestion on 
the medical history portion of the January 1981 service 
separation examination.

At his August 2006 RO hearing, the veteran stated (Tr., page 
9) that his acid reflux began in 1995 or 1996, and he 
attributed his acid reflux to medications taken to alleviate 
his back pain.

While VA medical records contain diagnoses of esophageal 
reflux (apparently beginning in 2002), no healthcare 
professional has linked the veteran's acid reflux disease to 
service or to any incident of the veteran's active service.

As the medical evidence of record fails to indicate that the 
veteran had acid reflux disease during service, or that acid 
reflux disease has been etiologically related to service by 
competent clinical evidence of record, service connection for 
acid reflux disease is not warranted.

Conclusion to service connection claims

The Board does not doubt the sincerity of the veteran's 
opinion regarding the service connection issues.  In this 
regard, the Board has reviewed the veteran's statements and 
RO hearing testimony.  A layperson, however, is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

IV.  Left ear hearing loss

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

By rating action in April 2004, service connection for left 
ear hearing loss was established, and a noncompensable rating 
was assigned.  Service connection for right ear hearing loss 
is not in effect.

In November 2004 the veteran's claim for an increased rating 
for service-connected left ear hearing loss was received.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  If impaired hearing is service-
connected in only one ear, the nonservice-connected ear will 
be assigned a Roman numeral designation for hearing 
impairment of Level I.  38 C.F.R. § 4.85.

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In January 2005 the veteran underwent a VA audiological 
examination.  Relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
25
30
LEFT
20
25
30
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 31 decibels in the left ear, and speech 
recognition ability, using the Maryland CNC test, was 94 
percent in the left ear.  The audiological findings 
correspond to a level I hearing in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level I 
hearing in the left ear and level I hearing in the right ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In December 2005, the veteran underwent a private 
audiological examination.  The average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 Hertz was interpreted and 
reported as 40 decibels in the left ear, and speech 
recognition ability, using the Maryland CNC test, was 96 
percent in the left ear.  The audiological findings 
correspond to a level I hearing in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level I 
hearing in the left ear and level I hearing in the right ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In October 2006 the veteran underwent a VA audiological 
examination.  Relevant pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
35
LEFT
25
20
35
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 33.75 decibels in the left ear, and speech 
recognition ability, using the Maryland CNC test, was 94 
percent in the left ear.  The audiological findings 
correspond to a level I hearing in the left ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level I 
hearing in the left ear and level I hearing in the right ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the January 2005, December 2005, and 
October 2006 examination findings.  Pure tone threshold 
levels were neither 55 dB or higher at each of the four 
frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor 
were they 30 dB or less at 1,000 hertz and 70 dB or more at 
2000 hertz.  38 C.F.R. § 4.86(a) & (b).

The veteran has also submitted a report of a private 
audiological evaluation dated in October 2003.  The October 
2003 audiological evaluation is relevant as medical history 
only, as it predates the rating period on appeal which began 
in November 2003, pursuant to the increased rating claim 
received in November 2004.  Nevertheless, the reported 
findings on the October 2003 audiological evaluation 
correspond to level I hearing in the left ear, which, as 
noted above, warrants a noncompensable rating under 
Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, and his 
statements and RO testimony have been reviewed.  However, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Based on the veteran's audiometry results, as applied to the 
schedular rating criteria, the preponderance of the evidence 
is against a compensable evaluation for left ear hearing 
loss.  The Board has been mindful of the "benefit-of-the-
doubt" rule, but, in this case, there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that there is no suggestion that the 
veteran's left ear hearing loss disability is so unusual as 
to require referral for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the January 2005 VA audiological 
examination reflects that the examiner (audiologist) did 
provide an adequate description of the functional effects of 
the veteran's hearing loss.  In this regard, the January 2005 
examiner noted the veteran's complaints that he had 
difficulty communicating in background noise.  As the veteran 
has been noted to have provided details of his hearing 
problem, the Board finds that the January 2005 VA examiner 
did elicit information from him concerning the functional 
aspects of his disability.  However, the evidence also does 
not reflect that the disability at issue caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for back disability is denied.

The appeal to reopen a claim of entitlement to service 
connection for residuals of a right ankle sprain is denied.

Service connection for a right heel disability is denied.

Service connection for acid reflux disease is denied.

An increased (compensable) rating for left ear hearing loss 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


